By the Court:
The relator claims that, by an act of 1857, (Comp.L. p. 799,) seventy-five per cent of the proceeds of swamp, lands was irrevocably devoted to the school fund. The act of 1858 (S. L. 1858 p. 169) reduced this amount to fifty per cent, and acts have since been passed (S. L. 1859, p. 310; S. L. 1861, p. 461) appropriating parcels of land specifically towards roads and other improvements. The relator claims that seventy-five per cent of the proceeds of lands sold since 1858, and seventy-five per cent of the value of the lands so appropriated for improvements, should be paid into the school fund by the State. This claim is made under the clause of the Constitution which provides that “ the proceeds from the sales of all lands that have been or hereafter may be granted by the United States to the State for educational pm-poses, and the proceeds of all lands or other property given by individ*173uals or appropriated by the State for like purposes, shall be and remain a perpetual fund,” &c.
These lands were never appropriated by the United ■States for educational purposes, nor have they been so ■appropriated by the State. No appropriation attached under the law of 1857 to anything- but the proceeds of lands when actually sold; and the State was not thereby .precluded from making any provision which might be deemed- expedient concerning future sales. We are of opinion that the law of 1858 did not, therefore, impair any constitutional right of the school fund, and that no more than fifty per cent can be claimed on sales since made. We are also of opinion that for lands appropriated without sale there is no claim whatever on behalf of the school fund.
The mandamus must be denied, without costs to either party.
Cheistiancy, J. did not hear this case.